DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Jaffe (US Pub. No. 2015/0278814).
As per claims 1 and 9, Jaffe discloses a system and method for performing wireless financial 
transactions which separate an account identification and transaction from a single charge card into two separate elements.  See the abstract of Jaffe.  Accordingly, Jaffe teaches and/or discloses :
A system and method for processing an encoded one-time number via payment rails, comprising: 
receive, by a receiving device of a computing system, a one-time number, wherein the one-time number is comprised of at least an identification value and a remaining value  (the Examiner notes that the card number in the system and method contains at least 16 to 20 digits as do most debit or credit cards) .  Applicant is directed to paragraphs [0077]  and [0085]of  Jaffe;
	decoding by the computing device, the machine readable code to obtain the one-time number including the identification number (see also paragraphs [0077]  and  [0085]  of  Jaffe); 
executing, by a querying module of the computing device, a query on a memory of the computing device to identify a routing number based on at least a portion of the one-time number (see paragraphs [0098] and [0099], and [0176]  to  [0180] of  Jaffe);  

electronically transmitting, by a transmitting device of the computing device, the generated data value to an external system via payment rails associated with a payment network (see paragraphs [0265]  to  [0277]  of  Jaffe.

As per claims 2 and 10, Jaffe discloses generating, by the generation module of the computing device, a transaction message, wherein the transaction message is formatted according to one or more standards and includes a plurality of data elements including at least one data element configured to store the generated data value, wherein transmission of the generated data value to the external system comprises transmission of the generated transaction message to the external system.  See paragraphs [0176] – 0177]  and [0265]  to  [0277]  of  Jaffe.

As per claims 5-6 and 13-14, most financial cards are a 20 digit number or an 18 digit number.  The identification value may comprise 2 digits of the 18 digit number and the remaining value may comprise  16 digits of the 18 digit number.

As per claims 7 and 15, Jaffe discloses receiving the one-time number includes reading, where the receiving device is an optical imaging device, a machine-readable code encoded with the one-time number to receive the encoded one-time number.  See paragraphs  [0088]  -  [0090] ,  [0099]  and [0265]  of  Jaffee.  

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US Pub. No. 2015/0278814) as applied to claims 1 and 9 above and in view of  “The Lab Authority, ISO Magnetic Stripe Card Standards”.
As per claims 3-4 and  11-12, the teachings of Jaffe are discussed above.  Jaffe does not explicitly state wherein the data value is a track 2 data value and/or the data value is a track 1 data value that includes an expiration date, service code, and check digit.  As per these features track 1 and track 2 data values are well-known types of data contained in different tracks of a financial cards.  See the attached document by The Lab Authority, “ISO Magnetic Stripe Standards” wherein it is disclosed typical data found in a debit or credit card.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate these data found in track 1 and/or track 2 of a financial card so as to have the correct financial institution or card issuer for transferring funds and routing purposes and also so as to assure correct data are maintained in the financial transactions for conflict resolution purposes.  

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
January 10, 2022